DETAILED ACTION
This action is in response to the reply received October 26, 2020. After consideration of applicant's amendments and/or remarks:
Examiner withdraws objections to claims 4, 17, and 18.
Examiner maintains rejection of claims 1-20 under non-statutory double patenting.
Claims 1-20 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,140,963; claims 1-9 of U.S. Patent No. 8,972,850 B2; and claims 1-20 of U.S. Patent No. 10,289,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the present subject matter 
Present Application
'963 Patent
'850 Patent
'746 Patent
1
1 (actuation of primary tag of the web page is an obvious variation of sending calls concurrent with the rendering of web page, because tags are actuated upon rendering of web page), 6
1 (sending information to services that need to be called to complete loading of web page is an obvious variation of sending calls concurrent with the rendering of web page), 4, 7
1 (sending calls to services associated with completion of rendering of the web page is an obvious variation of sending calls concurrent with the rendering of web page), 6, 13
2
1 (actuation of primary tag of the web page is an obvious variation of making latent calls during loading of web page, because tags are actuated upon clicking a link)
1 (clicking on the link of the web page is an obvious variation of in response to a selection on a web page)
13 (a request from a tag on a web page rendered by the user device is an obvious variation of in response to a selection on a web page)

2
2
3
4
2, 6, 9-13
2, 4-5
4
5
1, 4-6
1, 3
5
6
1 (actuation of primary tag of the web page is an obvious variation of making latent calls during loading of web page, because tags are actuated upon loading a web page), 6
1 (sending information to services that need to be called to complete loading of web page is an obvious variation of making latent calls during loading of web page), 4, 6, 7, 9
1 (sending calls to services associated with completion of rendering of the web page is an obvious variation of making latent calls during loading of web page), 6, 13
7
-
1, 4, 7
7
8
6, 9-13
2, 4-5
8
9
6, 9-13
2, 4-5
9
10
11
1, 3
10
11
6, 9-13
1, 3
11
12
1, 6
1, 4, 7
12
13
1 (actuation of primary tag of the web page is an obvious variation of 



-
1, 4, 7
14
15
6, 9-13
1, 3
15
16
2
2
16
17
6, 9-13
2, 4-5
17
18
6, 9-13
2, 4-5
18
19
2
1, 3
19
20
6, 9-13
1, 3
20



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vest, U.S. PG-Publication No. 2007/0271145 A1, in view of Toub, U.S. PG-Publication No. 2007/0282825 A1, further in view of Landsman et al., U.S. Patent No. 6,314,451 B1.

Claim 1
	Vest discloses a system comprising: a computer programmed to implement a tag service. Vest discloses a "system for managing online . . . advertisement creatives" that uses a "single tracking asset" for determining "which one of multiple publishers receives credit for user action related to the creative." Vest, Ab. The system comprises an ad server 108 for providing an advertiser "with a small block of code that goes on [a] page" for tracking actions. The small block of code allows an advertiser "to manage the publishers tracking pixels in the ad server instead of in the page code." The server runs a process "that receives cookie data from a single tracking asset and correlates it with all of the data that each participating publisher has entered through [a] collaborative interface." Id. at ¶¶ 37; 65-66. The disclosed "single tracking asset" (i.e. small block of code that goes on a page) is interpreted as a tag on a web page. See Spec., ¶ 7 (tags are "used to track people or track traffic to the website").
	Vest discloses a computer operative to: divide information from a [primary] tag on a web page into a plurality of . . . calls, associated with completion of rendering of the web page, comprising a first . . . call and a second . . . call. Vest discloses software allowing advertisers to track user actions "with a single action-tracking asset . . . rather than requiring multiple assets . . . by storing each publisher's action tracking pixel URI within the advertiser online ad management system rather than placing it directly on the advertiser action completion page." The single action-tracking asset is "extended to include any and all action tracking assets for the appropriate publishers only." Vest, ¶ 67. Figure 7 illustrates an embodiment of the software method for asset tracking. At step 702, publishers "are supplied ad tags" for use onto their web pages and at step 704 the publishers "supply the advertiser with actions tracking asset URI values . . . Rather than Id. at ¶ 68. At step 706, a user activates an advertisement and at step 708 the user completes an action associated with the advertisement. At step 710, upon completing the action "visitors are shown a page that includes the single tracking asset" (i.e. a web page that includes a tag). At step 712, the software receives a request for the single tracking asset and "uses internal data and algorithms to correlate this data with the publisher configuration data and tracking assets configured earlier" (e.g. step 704), and determines "which publisher tracking assets are appropriate for the visitor that completes the action." At step 714, "the response to the single tracking asset is used to insert any appropriate publisher tracking assets onto the page dynamically." Id. at ¶ 69. Figure 7 illustrates that a single tracking asset (710) is correlated with tracking assets using algorithms (712) to generate a plurality of calls for publisher tracking assets (illustrated by two separate instances of 714).
	Vest discloses wherein the sending comprises sending the first . . . call to a first remote service and sending the second . . . call to a second remote service. The publisher supplied URI is an address to a remote service of the publisher. See Id. at ¶ 16 (tracking asset is "a small requested image URL," "external IFRAME, or external JavaScript). FIG. 1 illustrates that each publisher system is a remote system connected via Internet. Further, the single system tracking asset system "identifies which publisher(s) action tracking assets are needed for the specific visitor" (i.e. identify at least two different publishers using tracking assets). Id. at ¶ 66.
	Vest does not expressly disclose that the first call and second call are a first asynchronous call and second asynchronous call; Vest does not expressly disclose send each of the plurality of asynchronous calls to one or more remote services in latent, background processes independently of the rendering of the web page.
asynchronous call and second asynchronous call. Toub discloses a computer-implemented method comprising steps of a user browsing a web page with a browser and using "asynchronous interaction between a browser running on a client-side computer and a server-side information source" to generate content relevant to the user's current focus. Toub, ¶¶ 4-5. A content server "can asynchronously determine other relevant information which is relevant to the particular content the user is reviewing . . . and can send the relevant related information back to the browser of the client-side computer." Id. at ¶ 43.
	Toub discloses send each of the plurality of asynchronous calls to one or more remote services in latent, background processes independently of the rendering of the web page. Toub discloses using Asynchronous JavaScript and XML (AJAX) for making asynchronous requests to a server. For example, when a user performs an action on a webpage "AJAX allows the user to continue accessing the Web page while the operation and request resulting from the user's action are performed in the background." Id. at ¶ 49. In the relevant information embodiment of Toub, the relevant information obtained from asynchronous requests may be displayed "next to the current content in a side panel" or in a separate "pop-up window" (i.e. a process independent of rendering the current web page). Id. at ¶ 53. Further, Toub discloses a "feedback mechanism" that enables a browser to make "asynchronous requests to the server when a user follows [a] dynamically generated link," so that the "server can track which dynamically-generated links were clicked after being presented for specific focuses." Id. at ¶ 57. 
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Vest and Toub before them to modify the single tracking asset feature of Vest to incorporate the background asynchronous requests to a server for tracking link 
	Vest-Toub does not expressly disclose sending each of the plurality of asynchronous calls to one or remote services in latent, background processes independently of and concurrently with the rendering of the web page.
	Landsman discloses sending a plurality of asynchronous calls to one or remote services in latent, background processes independently of and concurrently with the rendering of the web page. Landsman discloses a method for downloading advertising files through a web browser by "embedding an HTML tag" that downloads and "instantiates an agent . . . at the client browser," wherein the agent "downloads advertising files . . . originating from an ad management system residing on a third-party . . . server." Landsman, 9:52-10:24. The agent "operates independently, in the client browser, of the content in any referring web page" and "executes in parallel, with standard browser functionality, continually and transparently requesting and downloading advertisements." Id. at 10:25-32; 13:27-33; 19:11-20; 24:16-22. The agent downloads advertisement from a remote service "while a web page is being displayed to a user and the browser is waiting for user input." Id. at 10:61-65. The "downloading of advertisement files occurs . . . continuously as effectively a background process, using a separate asynchronous thread." Id. at 32:53-55. Accordingly, Landsman discloses an embedded HTML tag (i.e. tag on a web page) that instantiates an agent downloading advertisement files from a third-party server (i.e. a remote service) as a background process independent of web page content, wherein the agent executes in parallel (i.e. concurrent) with standard browser functionality (e.g. while the Id. at 13:34-54.
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Vest-Toub and Landsman before them to modify the single tracking asset for multiple publishers of Vest-Toub to incorporate the background asynchronous calls concurrent with displaying a web page as taught by Landsman. One of ordinary skill in the art would be motivated to integrate the background asynchronous calls concurrent with displaying a web page into Vest-Toub, with a reasonable expectation of success, in order to present advertisements "in a manner that is . . . transparent to a user and which neither inconveniences nor burdens that user" and to "provide proper accounting to an advertiser by accurately and validly ascertaining user impressions of fully rendered advertisements." See Landsman, 9:15-41; 13:34-54.

Claim 3
	Vest discloses further comprising a user interface module programmed to present a user interface for access to the tag service by a user device. Vest discloses that advertisers enter action tracking assets "into the management system via the user interface." Vest, ¶ 68.

Claim 4
Vest discloses wherein the user interface is programmed to receive from the user device: tag data defining the tag; and aggregated tag data for a plurality of secondary tags. Vest discloses a consolidated interface "for collaborating between advertisers and publishers," enabling "input Id. at ¶ 69. Vest discloses configuring a single tracking asset using the consolidated interface (i.e. receive tag data defining the tag) and Vest discloses correlating publisher configuration data to determine appropriate publisher tracking assets (i.e. aggregated tag data for a plurality of secondary tags).
Vest discloses respective secondary tags of the plurality of secondary tags including existing tag data for tags previously defined on the web page and replaced by the tag. Vest discloses that "the ad server provides the advertiser with a small block of code that goes on the page where they are tracking actions." The small block of code enables "the advertiser to manage the publishers tracking pixels in the ad server instead of the page code," wherein the ads server decides "as to which publisher pixel is fired for [an] action . . . instead of all publisher pixels being fired." Id. at ¶ 65. Accordingly, the 'small block of code' is a tag that replaces 'page code' defining publisher pixels (i.e. plurality of secondary tags).
Vest discloses the respective secondary tags including a logical link to the tag. Vest discloses software allowing "advertisers to track actions with a single action-tracking asset . . . rather than requiring multiple assets." Vest, ¶ 67. The system uses internal data and algorithms "to correlate this data with publisher configuration data and tracking assets configured earlier and determine which publisher tracking assets are appropriate." Id. at ¶ 69. Accordingly, the internal data and algorithms logically link a single tracking asset (i.e. primary tag) to a plurality of publisher tracking assets (i.e. secondary tags).

Claim 5
Vest discloses further comprising: a reporting module programmed to receive a user report request from the user device and, in response to the user report request, produce an aggregate report of a number of times a real-time call for loading of the web page was made and a number of successful latent calls made to the one or more remote services. Vest discloses that ad server 108 compiles metric data and saves the data to database 114 "for use in metric reporting." Vest, ¶ 41. The metric reports enable advertisers "to view creative performance reports from all of the publishers that use the current ad server system." Id. at ¶¶ 45-47. The single tracking asset is used for "measuring visitor actions that occur after viewing or clicking an online advertisement served from one of multiple publisher websites" and "to manage ad views and clicks for ads served to the various publisher sites." Id. at ¶ 67. The reports are viewed through "a common collaborative interface" providing "near real-time metric gathering." Id. at ¶ 70.

Claim 6
	Vest discloses a method comprising: at a computing device forming a tag server to implement a tag service to manage tags on web pages served to user devices. Vest discloses a "system for managing online . . . advertisement creatives" that uses a "single tracking asset" for determining "which one of multiple publishers receives credit for user action related to the creative." Vest, Ab. 
	Vest discloses receiving at a tag server a call to a primary tag to load a web page on a user device. The system comprises an ad server 108 for providing an advertiser "with a small block of code that goes on [a] page" for tracking actions. The small block of code allows an Id. at ¶¶ 37; 65-66. The disclosed "single tracking asset" (i.e. small block of code that goes on a page) is interpreted as a primary tag on a web page. See Spec., ¶ 7 (tags are "used to track people or track traffic to the website").
	Vest discloses in response to the received call: identifying, in the tag service, secondary tags, including a first secondary tag and a second secondary tag, associated with the primary tag, wherein the secondary tags are not included in the web page. Vest discloses software allowing advertisers to track user actions "with a single action-tracking asset . . . rather than requiring multiple assets . . . by storing each publisher's action tracking pixel URI within the advertiser online ad management system rather than placing it directly on the advertiser action completion page." The single action-tracking asset is "extended to include any and all action tracking assets for the appropriate publishers only." Vest, ¶ 67. Figure 7 illustrates an embodiment of the software method for asset tracking. At step 702, publishers "are supplied ad tags" for use onto their web pages and at step 704 the publishers "supply the advertiser with actions tracking asset URI values . . . Rather than place these action tracking assets onto the page, the advertiser enters them into the management system via the user interface." Id. at ¶ 68. At step 706, a user activates an advertisement and at step 708 the user completes an action associated with the advertisement. At step 710, upon completing the action "visitors are shown a page that includes the single tracking asset" (i.e. a web page that includes a tag). At step 712, the software receives a request for the single tracking asset and "uses internal data and algorithms to correlate this data with the publisher configuration data and tracking assets configured earlier" (e.g. step 704), and Id. at ¶ 69. Figure 7 illustrates that a single tracking asset (710) is correlated with tracking assets using algorithms (712) to generate a plurality of calls for publisher tracking assets (illustrated by two separate instances of 714).
	Vest discloses determining one or more remote sources defined by each of the secondary tags, wherein determined remote sources comprise a first remote source defined by the first secondary tag and a second remote source defined by the second secondary tag; and wherein the making . . . calls comprises making a first . . . call from the tag server for additional data to the first remote source and making a second . . . call from the tag server for additional data to the second remote source. The publisher supplied URI is an address to a remote service of the publisher. See Id. at ¶ 16 (tracking asset is "a small requested image URL," "external IFRAME, or external JavaScript). FIG. 1 illustrates that each publisher system is a remote system connected via Internet. Further, the single system tracking asset system "identifies which publisher(s) action tracking assets are needed for the specific visitor" (i.e. identify at least two different publishers using tracking assets). Id. at ¶ 66.
	Vest does not expressly disclose that the first call and second call are a first latent call and second latent call; Vest does not expressly disclose making latent calls from the tag server for additional data to the one or more remote sources defined by each of the secondary tags to thereby decouple the loading of the web page on the user device from communication of the additional data from the one or more remote sources to the user device.
	Toub discloses wherein the first call and second call are a first latent call and second latent call. Toub discloses a computer-implemented method comprising steps of a user browsing Id. at ¶ 43.
Toub discloses making latent calls from the tag server for additional data to the one or more remote sources defined by each of the secondary tags to thereby decouple the loading of the web page on the user device from communication of the additional data from the one or more remote sources to the user device. Toub discloses using Asynchronous JavaScript and XML (AJAX) for making asynchronous requests to a server. For example, when a user performs an action on a webpage "AJAX allows the user to continue accessing the Web page while the operation and request resulting from the user's action are performed in the background." Id. at ¶ 49. In the relevant information embodiment of Toub, the relevant information obtained from asynchronous requests may be displayed "next to the current content in a side panel" or in a separate "pop-up window" (i.e. a process independent of rendering the current web page). Id. at ¶ 53. Further, Toub discloses a "feedback mechanism" that enables a browser to make "asynchronous requests to the server when a user follows [a] dynamically generated link," so that the "server can track which dynamically-generated links were clicked after being presented for specific focuses." Id. at ¶ 57. 
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Vest and Toub before them to modify the single tracking asset feature of Vest to incorporate the background asynchronous requests to a server for tracking link usage as taught by Toub. One of ordinary skill in the art would be motivated to integrate the 
	Vest-Toub does not expressly disclose sending making latent calls from the tag server . . . to thereby decouple the loading of the web page on the user device from communication of the additional data from the one or more remote sources to the user device during the loading of the web page.
	Landsman discloses sending a plurality of asynchronous calls to one or remote services in latent, background processes independently of and concurrently with the rendering of the web page. Landsman discloses a method for downloading advertising files through a web browser by "embedding an HTML tag" that downloads and "instantiates an agent . . . at the client browser," wherein the agent "downloads advertising files . . . originating from an ad management system residing on a third-party . . . server." Landsman, 9:52-10:24. The agent "operates independently, in the client browser, of the content in any referring web page" and "executes in parallel, with standard browser functionality, continually and transparently requesting and downloading advertisements." Id. at 10:25-32; 13:27-33; 19:11-20; 24:16-22. The agent downloads advertisement from a remote service "while a web page is being displayed to a user and the browser is waiting for user input." Id. at 10:61-65. The "downloading of advertisement files occurs . . . continuously as effectively a background process, using a separate asynchronous thread." Id. at 32:53-55. Accordingly, Landsman discloses an embedded HTML tag (i.e. tag on a web page) that instantiates an agent downloading advertisement files from a third-party server (i.e. a remote service) as a background process independent of web page content, wherein the agent executes in parallel (i.e. concurrent) with standard browser functionality (e.g. while the Id. at 13:34-54.
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Vest-Toub and Landsman before them to modify the single tracking asset for multiple publishers of Vest-Toub to incorporate the background asynchronous calls concurrent with displaying a web page as taught by Landsman. One of ordinary skill in the art would be motivated to integrate the background asynchronous calls concurrent with displaying a web page into Vest-Toub, with a reasonable expectation of success, in order to present advertisements "in a manner that is . . . transparent to a user and which neither inconveniences nor burdens that user" and to "provide proper accounting to an advertiser by accurately and validly ascertaining user impressions of fully rendered advertisements." See Landsman, 9:15-41; 13:34-54.

Claim 7
	Toub discloses herein making latent calls to the one or more remote sources comprises sending information from the primary tag to a plurality of background processes which run independently of the loading of the web page. Toub discloses using Asynchronous JavaScript and XML (AJAX) for making asynchronous requests to a server. For example, when a user performs an action on a webpage "AJAX allows the user to continue accessing the Web page while the operation and request resulting from the user's action are performed in the background." Toub, ¶ 49. In the relevant information embodiment of Toub, the relevant information obtained from asynchronous requests may be displayed "next to the current content Id. at ¶ 53. Further, Toub discloses a "feedback mechanism" that enables a browser to make "asynchronous requests to the server when a user follows [a] dynamically generated link," so that the "server can track which dynamically-generated links were clicked after being presented for specific focuses." Id. at ¶ 57. 

Claim 8
	Vest discloses receiving a request from an advertiser device; and in response to the request, providing user interface data to the advertiser device to present to the advertiser device data defining a user interface. Vest discloses that advertisers enter action tracking assets "into the management system via the user interface." Vest, ¶ 68.

Claim 9
Vest discloses receiving from the advertiser device primary tag data defining the primary tag. Vest discloses a consolidated interface "for collaborating between advertisers and publishers," enabling "input and configuration . . . from both of these parties." Vest, ¶ 42. Vest discloses that the system "uses internal data and algorithms to correlate this data with the publisher configuration data and tracking assets configured earlier and determine which publisher tracking assets are appropriate for [a] visitor that completes [an] action." Id. at ¶ 69. Vest discloses configuring a single tracking asset using the consolidated interface (i.e. receive primary tag data).
Vest discloses receiving from the advertiser device secondary tag data defining the secondary tags. Vest discloses a consolidated interface "for collaborating between advertisers Id. at ¶ 69. Vest discloses correlating publisher configuration data to determine appropriate publisher tracking assets (i.e. receive secondary tag data).
Vest discloses storing the primary tag data and the secondary tag data in memory for subsequent access. Ad server 108 comprises a database 114 "for storing creative and placement information." Id. at ¶¶ 37; 44-46; 66.

Claim 10
Vest discloses providing a report about ad calls made based on the primary tag. Vest discloses that ad server 108 compiles metric data and saves the data to database 114 "for use in metric reporting." Vest, ¶ 41. The metric reports enable advertisers "to view creative performance reports from all of the publishers that use the current ad server system." Id. at ¶¶ 45-47. The single tracking asset is used for "measuring visitor actions that occur after viewing or clicking an online advertisement served from one of multiple publisher websites" and "to manage ad views and clicks for ads served to the various publisher sites." Id. at ¶ 67. The reports are viewed through "a common collaborative interface" providing "near real-time metric gathering." Id. at ¶ 70.

Claim 11
wherein providing the report comprises: providing an aggregate report of a number of times a real time call for loading of the web page was made and a number of latent calls made to the one or more remote sources. Vest discloses that ad server 108 compiles metric data and saves the data to database 114 "for use in metric reporting." Vest, ¶ 41. The metric reports enable advertisers "to view creative performance reports from all of the publishers that use the current ad server system." Id. at ¶¶ 45-47. The single tracking asset is used for "measuring visitor actions that occur after viewing or clicking an online advertisement served from one of multiple publisher websites" and "to manage ad views and clicks for ads served to the various publisher sites." Id. at ¶ 67. The reports are viewed through "a common collaborative interface" providing "near real-time metric gathering." Id. at ¶ 70.

Claim 12
	Toub discloses collecting information from the primary tag; dividing the information from the primary tag into two or more respective asynchronous calls to the one or more remote sources; communicating the two or more respective asynchronous calls to the respective sources in latent, background processes; and separately from the communicating, loading the web page. Toub discloses using Asynchronous JavaScript and XML (AJAX) for making asynchronous requests to a server. For example, when a user performs an action on a webpage "AJAX allows the user to continue accessing the Web page while the operation and request resulting from the user's action are performed in the background." Toub, ¶ 49. In the relevant information embodiment of Toub, the relevant information obtained from asynchronous requests may be displayed "next to the current content in a side panel" or in a separate "pop-up window" (i.e. a process independent of rendering the current web page). Id. at ¶ 53. Further, Toub discloses a Id. at ¶ 57. 


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vest, U.S. PG-Publication No. 2007/0271145 A1, in view of Toub, U.S. PG-Publication No. 2007/0282825 A1, further in view of Landsman et al., U.S. Patent No. 6,314,451 B1, further in view of Middleton, III et al., U.S. Patent No. 6,393,407 B1 (hereinafter Middleton).

Claim 2
	Middleton discloses wherein the computer is programmed to execute the tag service in response to a selection on the web page. Middleton discloses "a technique for tracking user interactions with the elements that comprise a Web page advertisement," wherein the interactions include "mouse movement, mouse clicks, and other mouse activity such as it relates to elements in the ads." Monitored activities further include "activating hyperlinks." The tracked interactions are logged "by a downloadable Web browser applet embedded in the Web page" and "sent by the client to the server." Middleton, 2:20-53. Client computer 20a downloads web page 16 from a server 12a to render web page replica 40 (e.g. local replica of web page 16) using browser program 28. Id. at 3:23-61; FIG. 1. The web page replica 40 includes embedded Java code 44 (i.e. tag on the web page) comprising "instructions to be run while the user computer 20a is displaying the Web page." Java code 44 "includes an applet program and data for tracking and logging the activities of the user . . . while the user is viewing the Web page replica 40." Id. at b "associated with . . . an advertisement rating service." Id. at 5:46-65. In one embodiment, "certain events may trigger sending the logged interaction data, such as when the user clicks on a particular part of the advertisement." Id. at 5:66-6:5. Accordingly, Middleton discloses embedded code for executing an applet program (i.e. tag on a web page), wherein the applet logs user interactions with advertisements and sends the log to a remote advertisement rating service (i.e. a tag service); and in one disclosed embodiment, the log may be sent when a user clicks on a particular part of the advertisement (i.e. the log is sent in response to a selection on a particular part of an advertisement in a web page).
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Vest-Toub-Landsman and Middleton before them modify the single tracking asset for multiple publishers of Vest-Toub-Landsman to incorporate the applet for tracking user activity and sending an activity log in response to user selecting an asset as taught by Middleton. One of ordinary skill in the art would be motivated to integrate the applet for tracking user activity into Vest-Toub-Landsman, with a reasonable expectation of success, in order to "obtain information about when interests the user without the user having to leave the originally displayed Web page." Middleton, 2:65-3:2.


	Claims 13-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vest, U.S. PG-Publication No. 2007/0271145 A1, in view of Toub, U.S. PG-Publication No. 2007/0282825 A1, further in view of Middleton, III et al., U.S. Patent No. 6,393,407 B1 (hereinafter Middleton).

Claim 13
	Vest discloses a method comprising: . . . [a] tag service operative to perform operations comprising: dividing information from a tag on a web page into a plurality of asynchronous calls, associated with completion of rendering of the web page comprising a first . . . call and a second . . .  call. Vest discloses a "system for managing online . . . advertisement creatives" that uses a "single tracking asset" for determining "which one of multiple publishers receives credit for user action related to the creative." Vest, Ab. The system comprises an ad server 108 for providing an advertiser "with a small block of code that goes on [a] page" for tracking actions. The small block of code allows an advertiser "to manage the publishers tracking pixels in the ad server instead of in the page code." The server runs a process "that receives cookie data from a single tracking asset and correlates it with all of the data that each participating publisher has entered through [a] collaborative interface." Id. at ¶¶ 37; 65-66. The disclosed "single tracking asset" (i.e. small block of code that goes on a page) is interpreted as a tag on a web page. See Spec., ¶ 7 (tags are "used to track people or track traffic to the website"). Vest discloses software allowing advertisers to track user actions "with a single action-tracking asset . . . rather than requiring multiple assets . . . by storing each publisher's action tracking pixel URI within the advertiser online ad management system rather than placing it directly on the advertiser action completion page." The single action-tracking asset is "extended to include any and all action tracking assets for the appropriate publishers only." Vest, ¶ 67. Figure 7 illustrates an embodiment of the software method for asset tracking. At step 702, publishers "are supplied ad tags" for use onto their web pages and at step 704 the publishers "supply the advertiser with actions tracking asset URI values . . . Rather than place these action tracking assets onto the page, the advertiser enters Id. at ¶ 68. At step 706, a user activates an advertisement and at step 708 the user completes an action associated with the advertisement. At step 710, upon completing the action "visitors are shown a page that includes the single tracking asset" (i.e. a web page that includes a tag). At step 712, the software receives a request for the single tracking asset and "uses internal data and algorithms to correlate this data with the publisher configuration data and tracking assets configured earlier" (e.g. step 704), and determines "which publisher tracking assets are appropriate for the visitor that completes the action." At step 714, "the response to the single tracking asset is used to insert any appropriate publisher tracking assets onto the page dynamically." Id. at ¶ 69. Figure 7 illustrates that a single tracking asset (710) is correlated with tracking assets using algorithms (712) to generate a plurality of calls for publisher tracking assets (illustrated by two separate instances of 714).
	Vest discloses sending each of the plurality of . . . calls to one or more remote services . . . wherein the sending comprises sending the first . . . call to a first remote service and sending the second . . . call to a second remote service. The publisher supplied URI is an address to a remote service of the publisher. See Id. at ¶ 16 (tracking asset is "a small requested image URL," "external IFRAME, or external JavaScript). FIG. 1 illustrates that each publisher system is a remote system connected via Internet. Further, the single system tracking asset system "identifies which publisher(s) action tracking assets are needed for the specific visitor" (i.e. identify at least two different publishers using tracking assets). Id. at ¶ 66.
	Vest does not expressly disclose that the first call and second call are a first asynchronous call and second asynchronous call; Vest does not expressly disclose sending each of the plurality of asynchronous calls to one or more remote services in latent, background processes. 
asynchronous call and second asynchronous call. Toub discloses a computer-implemented method comprising steps of a user browsing a web page with a browser and using "asynchronous interaction between a browser running on a client-side computer and a server-side information source" to generate content relevant to the user's current focus. Toub, ¶¶ 4-5. A content server "can asynchronously determine other relevant information which is relevant to the particular content the user is reviewing . . . and can send the relevant related information back to the browser of the client-side computer." Id. at ¶ 43.
	Toub discloses sending each of the plurality of asynchronous calls to one or more remote services in latent, background processes. Toub discloses using Asynchronous JavaScript and XML (AJAX) for making asynchronous requests to a server. For example, when a user performs an action on a webpage "AJAX allows the user to continue accessing the Web page while the operation and request resulting from the user's action are performed in the background." Id. at ¶ 49. In the relevant information embodiment of Toub, the relevant information obtained from asynchronous requests may be displayed "next to the current content in a side panel" or in a separate "pop-up window" (i.e. a process independent of rendering the current web page). Id. at ¶ 53. Further, Toub discloses a "feedback mechanism" that enables a browser to make "asynchronous requests to the server when a user follows [a] dynamically generated link," so that the "server can track which dynamically-generated links were clicked after being presented for specific focuses." Id. at ¶ 57. 
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Vest and Toub before them to modify the single tracking asset feature of Vest to incorporate the background asynchronous requests to a server for tracking link 
	Vest-Toub does not expressly disclose executing a tag service in response to a selection on a web page.
	Middleton discloses executing a tag service in response to a selection on a web page. Middleton discloses "a technique for tracking user interactions with the elements that comprise a Web page advertisement," wherein the interactions include "mouse movement, mouse clicks, and other mouse activity such as it relates to elements in the ads." Monitored activities further include "activating hyperlinks." The tracked interactions are logged "by a downloadable Web browser applet embedded in the Web page" and "sent by the client to the server." Middleton, 2:20-53. Client computer 20a downloads web page 16 from a server 12a to render web page replica 40 (e.g. local replica of web page 16) using browser program 28. Id. at 3:23-61; FIG. 1. The web page replica 40 includes embedded Java code 44 (i.e. tag on the web page) comprising "instructions to be run while the user computer 20a is displaying the Web page." Java code 44 "includes an applet program and data for tracking and logging the activities of the user . . . while the user is viewing the Web page replica 40." Id. at 4:7-49. The applet sends an activity log to a server 12b "associated with . . . an advertisement rating service." Id. at 5:46-65. In one embodiment, "certain events may trigger sending the logged interaction data, such as when the user clicks on a particular part of the advertisement." Id. at 5:66-6:5. Accordingly, Middleton discloses embedded code for executing an applet program (i.e. tag on a web page), wherein the applet logs user interactions with advertisements and sends the log to a remote advertisement 
	It would have been obvious to a person having ordinary skill in the art before the claimed invention was made, having both Vest-Toub and Middleton before them modify the single tracking asset for multiple publishers of Vest-Toub to incorporate the applet for tracking user activity and sending an activity log in response to user selecting an asset as taught by Middleton. One of ordinary skill in the art would be motivated to integrate the applet for tracking user activity into Vest-Toub, with a reasonable expectation of success, in order to "obtain information about when interests the user without the user having to leave the originally displayed Web page." Middleton, 2:65-3:2.

Claim 14
	Toub discloses wherein the sending each of the plurality of asynchronous calls comprises sending each of the plurality of asynchronous calls independently of the rendering of the web page by a user device. Toub discloses using Asynchronous JavaScript and XML (AJAX) for making asynchronous requests to a server. For example, when a user performs an action on a webpage "AJAX allows the user to continue accessing the Web page while the operation and request resulting from the user's action are performed in the background." Toub, ¶ 49. In the relevant information embodiment of Toub, the relevant information obtained from asynchronous requests may be displayed "next to the current content in a side panel" or in a separate "pop-up window" (i.e. a process independent of rendering the current web page). Id. at ¶ 53. Further, Toub discloses a "feedback mechanism" that enables a browser to make "asynchronous requests Id. at ¶ 57. 

Claim 15
	Vest discloses producing an aggregate report of a number of times a real-time call for loading of the web page was made and a number of successful latent calls made to the one or more remote services. Vest discloses that ad server 108 compiles metric data and saves the data to database 114 "for use in metric reporting." Vest, ¶ 41. The metric reports enable advertisers "to view creative performance reports from all of the publishers that use the current ad server system." Id. at ¶¶ 45-47. The single tracking asset is used for "measuring visitor actions that occur after viewing or clicking an online advertisement served from one of multiple publisher websites" and "to manage ad views and clicks for ads served to the various publisher sites." Id. at ¶ 67. The reports are viewed through "a common collaborative interface" providing "near real-time metric gathering." Id. at ¶ 70.

Claim 16
	Vest discloses presenting a user interface for access to the tag service by a user device. Vest discloses that advertisers enter action tracking assets "into the management system via the user interface." Vest, ¶ 68.

Claim 17
wherein the user interface is programmed to receive from the user device: tag data defining the tag; and aggregated tag data for a plurality of secondary tags. Vest discloses a consolidated interface "for collaborating between advertisers and publishers," enabling "input and configuration . . . from both of these parties." Vest, ¶ 42. Vest discloses that the system "uses internal data and algorithms to correlate this data with the publisher configuration data and tracking assets configured earlier and determine which publisher tracking assets are appropriate for [a] visitor that completes [an] action." Id. at ¶ 69. Vest discloses configuring a single tracking asset using the consolidated interface (i.e. receive tag data defining the tag) and Vest discloses correlating publisher configuration data to determine appropriate publisher tracking assets (i.e. aggregated tag data for a plurality of secondary tags).

Claim 18
Vest discloses wherein respective secondary tags of the plurality of secondary tags include existing tag data for tags previously defined on the web page and replaced by the tag. Vest discloses that "the ad server provides the advertiser with a small block of code that goes on the page where they are tracking actions." The small block of code enables "the advertiser to manage the publishers tracking pixels in the ad server instead of the page code," wherein the ads server decides "as to which publisher pixel is fired for [an] action . . . instead of all publisher pixels being fired." Id. at ¶ 65. Accordingly, the 'small block of code' is a tag that replaces 'page code' defining publisher pixels (i.e. plurality of secondary tags).
Vest discloses the respective secondary tags including a logical link to the [primary] tag. Vest discloses software allowing "advertisers to track actions with a single action-tracking asset . . . rather than requiring multiple assets." Vest, ¶ 67. The system uses internal data and algorithms Id. at ¶ 69. Accordingly, the internal data and algorithms logically link a single tracking asset (i.e. primary tag) to a plurality of publisher tracking assets (i.e. secondary tags).

Claim 19
	Vest discloses receiving a user report request from the user device. Vest discloses that the collaborative interface enables an advertiser to "access the system to view creative performance reports from all of the publishers that use the current ad sever system." Vest, ¶ 45.

Claim 20
	Vest discloses in response to the user report request, producing an aggregate report of a number of times a real-time call for loading of the web page was made and a number of successful latent calls made to the one or more remote services. Vest discloses that ad server 108 compiles metric data and saves the data to database 114 "for use in metric reporting." Vest, ¶ 41. The metric reports enable advertisers "to view creative performance reports from all of the publishers that use the current ad server system." Id. at ¶¶ 45-47. The single tracking asset is used for "measuring visitor actions that occur after viewing or clicking an online advertisement served from one of multiple publisher websites" and "to manage ad views and clicks for ads served to the various publisher sites." Id. at ¶ 67. The reports are viewed through "a common collaborative interface" providing "near real-time metric gathering." Id. at ¶ 70.


Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Landsman et al., U.S. Patent No. 6,314,451 B1 and Middleton, III et al., U.S. Patent No. 6,393,407 B1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        February 19, 2021